Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Summary
This is the Non-Final Office action based on 16/671242 which is a continuation of  abandoned 15693903 which is a continuation of abandoned 14874702 application which is a continuation of 14/874702 application which is a continuation of abandoned 14/277359 application, the instant case RCE filed on 02/10/2021.  

A terminal disclaimer has been filed with allowed patent 10451639 and has been approved.

Claims 1-13 are pending and have been fully considered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1(and claims dependent therefrom 2-8) is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to Claim 1, it is unclear if all samples to be investigated will contain vitamin D and vitamin D binding compound. Please clear up.

Reasons for Allowance
Claims 1-8 are found allowable over the prior art.

The following is an examiner’s statement of reasons for allowance(pending clearing of the 112 rejection above): 
The prior art fails to disclose or reasonably suggest :
1. (currently amended) An in vitro method for releasing a vitamin D compound from vitamin D-binding protein comprising the step of:
a)    providing a sample to be investigated and
b)    mixing the sample from step (a) with

ii)    a reducing agent, and
iii)    an alkalinising agent,
wherein upon mixing,- is released from  the reagent and the vitamin D compound is released from the vitamin D-binding protein.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


1.	Claims 9-13 are rejected under 35 U.S.C. 103(a) as being obvious over DIXON in US 20090281079  in view of  ARMBRUSTER in US 20100068725 and GARRITY et al. in US 7087395.
With respect to Claims 9, & 13, DIXON et al. teach of novel pharmaceutical compositions (abstract).  Further, DIXON et al. teach of a reagent that can contain 
ARMBRUSTER et al. however teach of a method for quantitating vitamin D metabolites  in vitro (paragraph 0029) wherein mercaptoethanol(reducing agent) is used along with a buffer and releasing agents in order separating vitamin D from the binding protein(paragraph 0011).  It would have been obvious to one of ordinary skill in the art to use a reducing agent in the composition of DIXON due to the need in the art for the development of a simple and reliable method for quantitation of vitamin D (paragraph 0004) and in order to improve the method of analysis as suggested by ARMBRUSTER(paragraph 0011). Though the claims are drawn towards a reagent/composition and the methodical step/purpose for the reagent is not required for the claim- releasing vitamin D/vitamin D binding protein, GARRITY et al. is used to teach the obvious of this.
GARRITY et al. teach of a method for determining the concentration of a vitamin D component comprising a releasing component and a detecting component (abstract).  More specifically, GARRITY et al. teach of providing the sample (Column 3, lines 42-51), mixing the sample with carbonate buffer (Example 4), cyclodextrin, salicylate, and NAOH (alkalinizing) to reduce interference (Claim 2) and of the use of esters (substance 

With respect to Claims 2, ARMBRUSTER et al. teach of an aqueous phase (paragraph 0036).
With respect to Claims 10-12, ARMBRUSTER et al. teach of the reducing agent use of mercaptoethanol (paragraph 0007). 

Response to Arguments
Applicant's arguments filed 02/10/2021 have been fully considered but they are not all considered persuasive.
A terminal disclaimer has been filed with allowed patent 10451639 and has been approved, and therefore the prior 112 rejection has been dropped.
Claims 1-8 have been indicated as allowable since a terminal disclaimed has been filed as sown above.
The prior clarity issues have been cleared up and therefore the 112 rejections have been dropped. 
For claim 9, it still read very broad and is made obvious by the prior art as very broadly claimed.  The claimed reagent composition now only requires three parts 
With respect to DIXON, is not in the field of applicants endeavor or reasonably pertinent.  The examiner disagrees as both vitamin D releasing and pharmaceutical compositions can be considered to be in the same field.  Also, as claims 9-13, are drawn towards a broad composition, and not an endeavor or method, this does not matter. If the composition components are taught, they are taught.  Also as instantly claimed, the composition components are so broad, it would seem obvious to include almost any components together because it seems as though they are merely picking random and broad components. Any other arguments with respect to the instant claims seen to be about the method claims which have been indicated as allowable as shown above.
Applicant further argues about the combination of GARRITY, ARMBRUSTER and DIXON, but as the order or references has been changed and also the reasons for combination have been changed as shown above, the argument is moot because it does not apply to the instant ground of rejection.
Applicant also argues that one of ordinary skill in the art would not use the reducing agent used in ARMBRUSTER in the composition of DIXON or GARRITY.  The examiner disagrees. As the composition in DIXON does use a reducing agent and ARMBRUSTER merely teaches of a specific type of reducing agent to use, when all the claim is directed to is “reducing agent”, it would be obvious to one of ordinary skill to substitute, especially since the claimed reducing agent is so broad.

All claim remain rejected at this time.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA M FRITCHMAN whose telephone number is (303)297-4344.  The examiner can normally be reached on 9:30-4:30 MT Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander, Lyle can be reached on 571-272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained fro the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REBECCA M FRITCHMAN/